DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 8/02/2020 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.           The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.          Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2017/0156066 A1 to Shiotani (hereinafter “Shiotani”).
            Regarding Claim 1, Shiotani discloses a communication terminal configured to perform at least millimeter-wave communication and microwave communication, the communication terminal comprising:
     a repeater configured to relay communication between a first communication terminal and a second communication terminal by using millimeter-wave communication (Following recitations of Shiotani are directed to the first embodiment described in [0090-0133] – relay apparatus (terminal 33) is operable to provide relay communication between terminals 31 and 35. In [0116], Shiotani describes utilizing IEEE 802.11ad wireless networking standard which uses the mmWave frequency band.).
            Regarding Claim 2, Shiotani discloses the communication terminal according to Claim 1, wherein:
     a first received signal strength is acquired every predetermined period, the first received signal strength being a communication quality indicator of millimeter-wave communication with the first communication terminal (Shiotani: [0111-0114] – corresponds to beam-forming based on beacon frames that include at least RSSI and SNR between terminals 31 and 35.), and
     the first received signal strength is transmitted to the second communication terminal by using microwave communication (Shiotani: [0111-0114] – terminal 35 sends report to terminal 31.).
            Regarding Claim 3, Shiotani discloses the communication terminal according to Claim 2, wherein:
     a second received signal strength is a communication quality indicator of millimeter-wave communication with the second communication terminal (Shiotani: [0115-0116] – corresponds to a speed parameter as described in 802.11ad, this parameter being between terminals 31 and 35.), and
     when both the first received signal strength and the second received signal strength are each greater than or equal to a predetermined value, the repeater is configured to relay communication between the first communication terminal and the second communication terminal by using millimeter-wave communication (Shiotani: [0126-0128] – corresponds to meeting or exceeding a communication quality threshold, terminal 31 maintains communication with terminals 33 and 35.).

            Regarding Claim 4, Shiotani discloses a communication system comprising:
     a first communication terminal;
     a second communication terminal configured to perform at least millimeter-wave communication with the first communication terminal; and
     a third communication terminal configured to relay the millimeter-wave communication between the first communication terminal and the second communication terminal (Following recitations of Shiotani are directed to the first embodiment described in [0090-0133] – relay apparatus (third communication terminal, terminal 33) is operable to provide relay communication between terminals 31 and 35 (first and second communication terminals, respectively). In [0116], Shiotani describes utilizing IEEE 802.11ad wireless networking standard which uses the mmWave frequency band.).
            Regarding Claim 5, Shiotani discloses the communication system according to Claim 4, wherein the third communication terminal is further configured to:
     acquire a first received signal strength every predetermined period, the first received signal strength being a communication quality indicator of millimeter-wave communication with the first communication terminal (Shiotani: [0111-0114] – corresponds to beam-forming based on beacon frames that include at least RSSI and SNR between terminals 31 and 35.), and
     transmit the first received signal strength to the second communication terminal by using microwave communication (Shiotani: [0111-0114] – terminal 35 sends report to terminal 31.).
            Regarding Claim 6, Shiotani discloses the communication system according to Claim 5, wherein:
     the second communication terminal is further configured to acquire a second received signal strength every predetermined period, the second receive signal strength being a communication quality indicator of millimeter-wave communication with the first communication terminal (Shiotani: [0115-0116] – corresponds to a speed parameter as described in 802.11ad, this parameter being between terminals 31 and 35.), and
     when the second received signal strength is greater than or equal to a predetermined value, the second communication terminal is configured to perform millimeter-wave communication with the first communication terminal (Shiotani: [0126-0128] – corresponds to meeting or exceeding a communication quality threshold, terminal 31 maintains communication with terminals 33 and 35.).

Claim Rejections - 35 USC § 103
9.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.          Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiotani in view of United States Patent Application Publication 2019/0155769 A1 to Levy et al. (hereinafter “Levy”).
            Regarding Claims 9, 11, 13, 15, 17, and 19, Shiotani discloses the terminal of claim 1 and the system of claim 4, wherein the terminals are operable to perform communication under the 802.11ad wireless communication standard (or millimeter wave frequency band), but Shiotani does not expressly disclose that one or more terminals are augmented reality (AR) terminals.
            However, this feature cannot be considered new or novel in the presence of Levy. Levy is also concerned with communications across devices (terminals) using mmWave frequency bands (Levy: [0048-0050]). Levy describes a plurality of terminals that communicate with one another, wherein at least one device is an augmented reality (AR) terminal (Levy: [0030-0033] – one or more user devices is an AR device.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the mmWave communication of Shiotani in view of the terminals of Levy to include, as one or more terminals, an augmented reality device. Before the effective filing date of the claimed invention, both the 802.11ad standard and augmented reality devices were both well-known in the art. Thus, it would have been obvious to one of ordinary skill in the art to replace the prior art terminals of Shiotani with another terminal known to communicate using mmWave frequencies, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
             Regarding Claims 10, 12, 14, 16, 18, and 20, Shiotani discloses the terminal of claim 1 and the system of claim 4, wherein the terminals are operable to perform communication under the 802.11ad wireless communication standard (or millimeter wave frequency band), but Shiotani does not expressly disclose that one or more terminals are augmented reality (AR) terminals.
            However, this feature cannot be considered new or novel in the presence of Levy. Levy is also concerned with communications across devices (terminals) using mmWave frequency bands (Levy: [0048-0050]). Levy describes a plurality of terminals that communicate with one another, wherein at least one device is a watch-type wearable terminal (Levy: [0030-0033] – one or more user devices is a wearable wireless watch device.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the mmWave communication of Shiotani in view of the terminals of Levy to include, as one or more terminals, a watch-type wearable terminal. Before the effective filing date of the claimed invention, both the 802.11ad standard and augmented reality devices were both well-known in the art. Thus, it would have been obvious to one of ordinary skill in the art to replace the prior art terminals of Shiotani with another terminal known to communicate using mmWave frequencies, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.

Allowable Subject Matter
14.          Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
15.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

16.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2019/0173582 A1 to Ashrafi at [0431-0433], [0535-0539], [0551-0552];
US PGPub 2019/0007997 A1 to Shiotani et al. at [0004-0005], [0040-0048], [0082];
US PGPub 2017/0332259 A1 to Hirayama et al. at [0045-0049];
US PGPub 2017/0142540 A1 to Shirakata et al. at [0006], [0045], [0068];
US PGPub 2017/0033858 A1 to Calcev et al. at [0020], [0053], [0083], [0121];
US PGPub 2014/0254469 A1 to Stephens et al. at Abstract and claim 1;
US PGPub 2012/0135677 A1 to Hsu et al. at [0020], [0077].

17.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 5, 2022